Citation Nr: 1549053	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-06 899	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  He served in Vietnam as a light weapons infantryman and was awarded the Combat Infantryman's Badge (CIB).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in St. Petersburg, Florida, which granted entitlement to service connection for PTSD and assigned a 50 percent rating effective February 22, 2008.  

The Veteran testified at a travel board hearing conducted by the undersigned Veterans Law Judge (VLJ) in September 2015, and a transcript of the hearing is of record.

The issue of entitlement to an effective date prior to February 22, 2008 for the grant of service connection for PTSD has been raised by the record in the Veteran's September 2015 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The evidence shows PTSD symptomatology that more nearly approximates functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD are met.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection for PTSD was granted by rating decision in January 2009 and a 50 percent rating was assigned effective February 22, 2008, the date of claim.  The Veteran timely appealed the assigned rating.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the March 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in the letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several VA psychiatric examinations on file, with the most recent in December 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA psychiatric examination reports are adequate for rating purposes, as they provide symptomatology of the Veteran's PTSD.  Consequently, there is sufficient medical evidence of record to make a determination on the issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his September 2015 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ, asked questions to ascertain the current state of the Veteran's PTSD disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including at his September 2015 hearing, that his PTSD is more severe than currently evaluated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594  1991).  However, where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Veteran was granted service connection for PTSD by rating decision in January 2009, and a 50 percent rating was assigned effective February 22, 2008.  The Veteran timely appealed.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the rating schedule, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  
A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

According to July and September 2008 treatment reports from a VA psychiatric social worker, the Veteran was struggling with financial stress, bereavement, and war memories; his mood remained anxious and frustrated.  The assessment was adjustment disorder with anxious mood and PTSD.  His GAF score was 55.

On VA psychiatric examination in September 2008, the Veteran's symptoms included an anxious mood, rambling thoughts, and sleep impairment.  He was oriented, his thought content was unremarkable, there were no homicidal or suicidal thoughts, he had good impulse control, he was able to maintain minimal personal hygiene, and he did not have problems with activities of daily living.  It was noted that the Veteran was a poor historian, as his thought were rambling and he was unable to provide a coherent picture of his symptoms.  He said that he had retired from work in 2000 due to emotional difficulties.  Chronic PTSD was diagnosed, and the GAF score was 55.  It was noted that the Veteran had moderate to severe symptoms, with recent stressors involving the death of his significant other and financial stress, which were most likely the cause of his current severe symptoms, though it was at least as likely as not that he has had mild to moderate impairment secondary to his PTSD prior to the current stressor.
When evaluated by VA in November 2008, the Veteran's mood was anxious; his speech was coherent and relevant but circumstantial.  He was oriented, and he denied suicidal and homicidal ideation.  The assessment was PTSD, severe symptoms.  According to the examiner, the GAF score was 45 due to severe impairment in occupational functioning, no steady employment, an inability to relate to people at work, and severe impairment in social functioning except with ladies and other Veterans.  The Veteran was considered unable to maintain intimate relationships.  He had recurrent memories of Vietnam, nightmares, flashbacks, avoidance, and increased startle response.  His distress and symptoms were considered caused by severe PTSD leading to an inability to maintain gainful employment, social functioning, and a lack of lasting intimate relationships.  

The Veteran complained of VA psychiatric consultation in June 2011 of insomnia, nightmares, and difficulty trusting other people.  He denied anxiety, major depression, or panic symptoms.  He also denied hallucinations, delusions, and homicidal and suicidal ideations.  He said that he lived in a mobile home by himself and tried to interact with friends.  The diagnoses were PTSD, chronic; and rule out schizotypal personality disorder.  His GAF score was 52.  

The Veteran complained on VA psychiatric examination in December 2011 of insomnia, nightmares, daily intrusive thoughts, significant stress, mistrust of others, an exaggerated startle response, irritability, and decreased concentration.  He had been married five times and had not worked since 2008.  The list of the Veteran's symptoms consisted of chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; an inability to establish and maintain effective relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The GAF score was 50.

The Veteran testified at his travel board hearing in September 2015 that his psychiatric symptoms are more severe than currently evaluated.  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

The Veteran's psychiatric symptomatology is more indicative of functional impairment equivalent to a 70 percent rating, as GAF scores ranged from 45, which is indicative of serious symptoms, to 55, which is indicative of moderate symptoms.  The Veteran had deficiencies in most areas, as he had stopped working, he was living alone in a trailer, and his psychiatric symptomatology included problems with insomnia, intrusive thoughts and nightmares.  It was noted in September 2008 that the Veteran had a rambling thought process.  In fact, his symptoms in December 2011 included an inability to establish and maintain effective relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  These lay observations are credible and have been evaluated in light of the rating schedule described above.  The lay statements have been considered in the grant of a 70 percent rating.  
Entitlement to a total disability rating based on individual unemployability (TDIU) is considered part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as this issue is addressed in the remand section below, it will not be addressed herein.  


ORDER

A rating of 70 percent is granted for PTSD, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Although a 70 percent rating has been assigned for the Veteran's PTSD, the Veteran testified at his travel board hearing in September 2015 that his psychiatric symptoms have gotten worse, and the Board notes that the Veteran had not been provided a VA compensation and pension evaluation of his PTSD since December 2011, almost four years ago.  Consequently, a current evaluation is warranted to determine whether a rating in excess of 70 percent is warranted at any time during the appeal period.  

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

Based on the Veteran's September 2015 testimony and the prior examination findings, the issue of entitlement to TDIU based on the provisions of 38 C.F.R. 
§ 4.16 has been reasonably raised by the record but has not been adjudicated.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO will provide the Veteran VCAA notice related to a TDIU claim and provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AMC/RO.

2.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his service-connected PTSD.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms in accordance with VA rating criteria.  The examiner is also asked to address the functional effects of the Veteran's PTSD (and any other service-connected disability) on his ability to secure and/or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects on the Veteran's ability to secure or follow a substantially gainful occupation, the examiner must not consider the Veteran's age or any non-service connected disabilities.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2015).

4.  The AMC/RO will then re-adjudicate the Veteran's claims for entitlement to an initial evaluation in excess of 70 percent for PTSD and for entitlement to a TDIU, based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


